Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) made and entered into as of the 9th of
February 2007, by and between Atricure, Inc. (the “Company”), with principal
offices located at 6033 Schumacher Park Drive, West Chester, Ohio 45609 and
David J. Drachman (the “Executive”) currently residing at 147 Linden Drive,
Wyoming, Ohio 45215.

WITNESSETH:

WHEREAS, the Executive is currently employed by the Company and, in such
capacity, has rendered good and faithful service to the Company;

WHEREAS, in recognition thereof, the Company and the Executive desire to enter
into this Agreement, which, effective as of the date hereof (the “Effective
Date”), shall govern the terms of the Executive’s employment;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive hereby agree, as follows:

1. Employment. The Company hereby continues the employment of the Executive as
President and Chief Executive Officer with the duties and responsibilities set
forth in Section 4. The Executive will, if so elected, serve as a director of
the Company and as a senior officer and/or director of any affiliate of the
Company without compensation in addition to that provided for in this Agreement.

2. Term. The term of Executive’s employment hereunder shall commence on the
Effective Date and shall end on that date on which such employment shall be
terminated under the provisions of Section 8 hereof. Such term, regardless of
the length thereof, shall be referred to herein as the “Employment Term”.

3. Work Location. The Executive’s principal place of employment shall be in West
Chester, Ohio or within a fifty (50)-mile radius of the Company’s current
principal office at 6033 Schumacher Park Drive. If the Executive is required to
perform his duties in any location other than the Executive’s principal place of
employment for thirty (30) or more consecutive days, then during any such
period, the Executive shall be able to return to his principal place of
employment on weekends at the expense of the Company.

4. Duties and Responsibilities.

(a) Description. The Executive shall continue to be employed by the Company in
such capacity or capacities, and shall perform such duties and



--------------------------------------------------------------------------------

exercise such powers, as are commensurate with a President and Chief Executive
Officer of a business of comparable size and type, and consistent with his title
as such, subject to such directions and restrictions as the Board of Directors
of the Company may from time to time designate, and otherwise upon the terms and
conditions herein contained. The Executive shall report to the Board of
Directors.

(b) Time and Effort. The Executive shall:

(i) devote his full working time and attention to the business and affairs of
the Company, its subsidiaries and other affiliates and shall not, without the
prior consent in writing of the Company, directly or indirectly, undertake any
other business or occupation or become an employee, agent or director (or a
person acting in a capacity similar to that of a director) of, or a consultant
to, any other company, trust, firm, individual or person. Nothing herein shall
be construed so as to prevent the Executive from making investments of a
strictly passive nature, so long as the undertaking forming the subject matter
of any such investment is not otherwise in conflict with the Executive’s
contractual or other legal obligations to the Company;

(ii) perform those duties that may be assigned by the Board of Directors of the
Company to the Executive diligently and faithfully to the best of the
Executive’s abilities and in the best interests of the Company and its
affiliates; and

(iii) use his best efforts to promote the interests of the Company and its
affiliates.

(c) Reaffirmation. Nothing in this Agreement is intended to impair or be in
derogation of the Executive’s obligations under that certain Non- Competition,
Proprietary Information and Inventions Agreement, executed by the Executive on
October 22, 2002 (the “2002 Agreement”), the effectiveness of which agreement
(including the non-compete provisions, as amended herein, of Section 4 thereof)
is hereby reconfirmed.

5. Compensation.

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of four hundred thousand dollars ($400,000) per year (as in effect from time to
time in accordance with the provisions below, the “Base Salary”), payable in
accordance with the Company’s payroll procedures, subject to all withholdings
provided for in Section 10. The Company shall review the Base Salary annually
for merit increases, which shall be made subject to and at the sole and absolute
discretion of the Board of Directors or, if the Board shall so elect, the
Compensation Committee thereof. Once increased, the Base Salary shall not
thereafter be decreased.

(b) Bonus. The Executive shall receive such annual bonus, if any, to which he
may be entitled under such Management Incentive Program (or

 

- 2 -



--------------------------------------------------------------------------------

similar plan) as the Company may adopt with respect to each fiscal year of the
Company, subject to the terms, plans, qualifications and conditions of any such
plan.

6. Other Benefits. The Executive shall also be entitled to the following:

(a) Employee Benefit Plans. The Executive shall also be entitled to such
benefits, and to participate in such benefit plans, as may be in effect from
time to time and generally available to senior executive officers of the Company
(and subject in any event to the participation standards and other terms and
conditions of any such benefits or plans).

(b) Vacation. The Executive shall be entitled to four (4) weeks of vacation each
year in accordance with the Company policies. The Executive’s vacations will be
scheduled at such times as will least interfere with the business of the
Company.

(c) Insurance Reimbursement. Each year, the Company shall reimburse the
Executive for insurance premiums paid by Executive to maintain $5,000,000 of
term life insurance on the Executive, up to a maximum annual reimbursement of
ten thousand dollars ($10,000). Such payment shall be made promptly after the
delivery by the Executive of reasonable documentation of such expenditure.

7. Reimbursement of Expenses. The Company shall reimburse the Executive for such
expenses as may be reasonably incurred by the Executive in furtherance of the
Executive’s performance of his duties hereunder, subject to and in accordance
with the Company policies concerning reimbursement of such expenses and
provided, in any event, that the Executive timely furnishes to the Company a
complete and accurate accounting of all such expenses.

8. Termination of Employment. The Executive’s employment hereunder shall or may,
as the case may be, be terminated under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Total Disability. The Company may terminate the Executive’s employment
hereunder upon the Executive becoming “Totally Disabled.” For purposes of this
Agreement, the Executive shall be deemed “Totally Disabled” if (i) he is deemed
“totally disabled” (or other words to such effect) under any long-term
disability plan maintained by the Company or (ii) he is unable, by reason of
physical or mental disability, to perform, in all material respects, his duties
and responsibilities under this Agreement for either one substantially
continuous period of four (4) months or a total of six (6) months in any given
period of nine (9) months. If requested by the Company, the Executive

 

- 3 -



--------------------------------------------------------------------------------

shall submit to one or more examinations by one or more physicians selected by
the Company in connection with the Company’s attempts to determine whether the
Executive is Totally Disabled.

(c) Termination by the Company for Cause. The Company may immediately terminate
the Executive’s employment hereunder for Cause at any time by notice given to
the Executive. For purposes of this Agreement, the term “Cause” shall mean any
of the following: (i) the commission by the Executive of a felony, or of any
criminal act involving moral turpitude, which results in a conviction; (ii) the
deliberate and material failure or refusal by the Executive to perform,
consistent with the terms of this Agreement his employment duties hereunder
(other than as a result of vacation, sickness, illness or injury), and the
failure to rectify the same within thirty (30) days after the Company shall have
given notice to the Executive identifying such failure or refusal and demanding
that it be rectified; (iii) the Executive’s commission of any act of fraud,
embezzlement, dishonesty or other willful misconduct that has caused, or would
reasonably be expected to cause, material injury to the Company; (iv) an act of
gross negligence on the part of the Executive that has caused, or would
reasonably be expected to cause, material injury to the Company; (v) a
deliberate and material violation of a written Company policy; or (vi) a
material breach of this Agreement or the 2002 Agreement (or, in each case, any
successor thereto or amendment thereof) which (and only if the same shall be
curable) Executive fails to cure within thirty (30) days after the Company shall
have given notice to the Executive identifying such breach and demanding that it
be cured.

(d) Termination by the Executive for Good Reason. The Executive may immediately
terminate his employment hereunder for Good Reason at any time by notice given
to the Company. For purposes of this Agreement, the term “Good Reason” shall
mean the occurrence of any of the following and the failure of the Company to
rectify the same within thirty (30) days after the Executive shall have given
notice to the Company which identifies the action complained of and demands that
it be rectified: (i) a breach by the Company of this Agreement; (ii) a material
reduction in the Executive’s duties and responsibilities hereunder; (iii) a
reduction in the Executive’s Base Salary or his annual “target bonus” (as such
“target bonus” may be established by the Board of Directors, or a committee
thereof, from time to time); or (iv) a change in the Executive’s principal place
of employment to a location that is not within a fifty (50)-mile radius of 6033
Schumacher Park Drive.

(e) Voluntary Termination. Either the Company or the Executive may terminate the
Executive’s employment under this Agreement at any time for any reason or no
reason upon such prior written notice to the other party, if any, as is provided
for below (a termination effected by the Company under this provision being
referred to as a termination “Without Cause”). Accordingly, each of the Company
and the Executive acknowledges that Executive’s employment with the Company is
on a so-called “at-will” basis, and

 

- 4 -



--------------------------------------------------------------------------------

that no minimum period of employment is required hereunder or otherwise.
Executive shall give the Company at least sixty (60) days’ prior written notice
in the event of a termination by him under this Section 8(e). The Company shall
not be obligated to give the Executive any prior written notice in connection
with a termination by it under this Section 8(e), but may do so in its sole and
absolute discretion.

(f) Notice of Termination. Any termination by the Company or the Executive under
this Agreement shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice in writing which shall indicate the specific termination provision in
this Agreement relied upon to terminate the Executive’s employment and, except
in the case of Section 8(e), setting forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

9. Economic Consequences of a Termination of Employment.

(a) Under all Circumstances. Under all circumstances, upon termination, the
Executive or his estate, as the case may be, shall be entitled to:

(i) Any accrued but unpaid Base Salary for services rendered up to the date on
which the Executive’s employment shall actually have ceased (the “Termination
Date”);

(ii) Payment for any accrued and unpaid vacation or similar pay to which he is
entitled under Company policies;

(iii) Any medical, dental, life insurance or similar “welfare” benefits to which
the Executive may be entitled upon termination pursuant to the plans, policies
and arrangements referred to in Section 6 hereof, which shall be paid in
accordance with the terms of such plans, policies and arrangements; and

(iv) Exercise his vested stock options in accordance with the terms of the
relevant stock option plans.

(b) Termination Without Cause or With Good Reason.

(i) No Change of Control. In the event that (A) either the Company shall
terminate the employment of the Executive hereunder Without Cause or the
Executive shall terminate his employment hereunder for Good Reason and (B) the
related Notice of Termination shall not have been given during a Change of
Control Period (as defined below), the Executive shall, in addition to those
rights provided under Section 9(a), be entitled to a severance payment equal to
six (6) months of the Executive’s then Base Salary, which payment shall be paid
to him during the six (6) month period following the

 

- 5 -



--------------------------------------------------------------------------------

Termination Date in substantially equal installments, as and when regular
payroll payments are made by the Company to its employees.

(ii) Change of Control. In the event that (A) either the Company shall terminate
the employment of the Executive hereunder Without Cause or the Executive shall
terminate his employment hereunder for Good Reason and (B) the related Notice of
Termination shall have been given during a Change of Control Period, the
Executive shall, in addition to those rights provided under Section 9(a), be
entitled to a severance payment equal to (A) twelve (12) months of the
Executive’s then Base Salary plus (B) an amount equal to Executive’s “target
bonus” for the year in which the Termination Date shall have occurred, which
payment shall be paid to him during the twelve (12) month period following the
Termination Date in substantially equal installments, as and when regular
payroll payments are made by the Company to its employees.

(c) Termination for Total Disability. In the event that the Company shall
terminate the employment of the Executive hereunder for Total Disability, the
Executive shall, in addition to those rights provided under Section 9(a), be
entitled to a severance payment equal to six (6) months of the Executive’s then
Base Salary, which payment shall be paid to him during the six (6) month period
following the Termination Date in substantially equal installments, as and when
regular payroll payments are made by the Company to its employees.

(d) Definitions. For purposes of this Agreement, the following terms shall have
the meanings assigned thereto below:

(i) “Change of Control” shall have the same meaning ascribed thereto in the
Company’s 2005 Equity Incentive Plan, as the same may be amended from time to
time; and

(ii) “Change of Control Period” shall mean the period beginning on the date on
which a Change of Control occurs and ending on the one (1) year anniversary of
such date.

(e) Release. Prior to the receipt of any benefits under Section 9(b), the
Executive shall be required to execute a release of claims agreement (the
“Release”) in the form provided by the Company. Without limiting the foregoing,
such Release shall specifically relate to all of the Executive’s rights and
claims in existence at the time of such execution (other than those surviving
rights referred to in this Section 9) and shall confirm the Executive’s
obligations under the 2002 Agreement.

(f) Violation of 2002 Agreement. The Executive consents and agrees that if he
breaches any of the provisions of the 2002 Agreement (or any other
confidentiality, non-competition or non-solicitation provision in favor of the
Company to which he is bound) in any material respect, he shall be deemed to
have immediately and permanently forfeited any payments which are or would

 

- 6 -



--------------------------------------------------------------------------------

become payable to him under Section 9(b) (and including any such sums which may
already have been paid to him), regardless whether the termination of his
employment shall have occurred prior to or after such breach.

(g) Specified Benefits. Except as specifically provided in this Section 9, the
Executive shall not be entitled to any compensation or other benefits in
connection with any termination of his employment.

10. Withholding of Taxes. The Company may withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local and
other taxes.

11. Entire Agreement and Amendments. This Agreement shall constitute the entire
agreement between the parties and supersedes all existing agreements between
them, whether oral or written, with respect to the subject matter hereof
(including but not limited to that certain offer of employment letter, dated
October 8, 2002, executed by the Company). Any waiver, alteration, or
modification of any of the provisions of this Agreement, or cancellation or
replacement of this Agreement shall be accomplished in writing and signed by the
respective parties.

12. Notices. All notices, requests, demands and other communications provided
for or permitted under this Agreement shall be in writing and shall be either
personally delivered (including delivery by express couriers such as Federal
Express) or sent by prepaid certified mail, return receipt requested, addressed
to the party to which notice is to be given at the address set forth above for
such party, or to such other address as such party may have fixed by notice
given in accordance with the terms hereof. Any notice sent as aforesaid shall be
deemed given and effective upon the earlier of (a) delivery to the address for
the receiving party provided for herein and (b) the date falling three days
after notice of attempted delivery has been left at the address to which a
notice to the receiving party is to be sent hereunder.

13. Governing Law. This Agreement shall be construed in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Ohio.

14. Severability. If any term or provision of this Agreement is declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, such term or provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.

15. Counterparts; Fax Signatures. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and when taken together
shall constitute one agreement. This Agreement may be executed by an exchange of
faxed signature pages.

 

- 7 -



--------------------------------------------------------------------------------

16. Assignment. The rights and obligations of the Executive under this
Agreement, other than accrued and unpaid amounts due under Section 5 hereof, are
personal to the Executive and are not assignable or delegable. This Agreement
may not be assigned by the Company except to an affiliate of the Company,
provided that such affiliate assumes the Company’s obligations under this
Agreement; provided, further, that if the Company merges or effects a
consolidation or share exchange with or into, or sells or otherwise transfers
substantially all its assets to, another business entity, the Company may assign
its rights hereunder to that business entity without the consent of the
Executive, provided that it causes such business entity to assume the Company’s
obligations under this Agreement.

17. Waiver. No waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall operate or be construed as a waiver of any
subsequent breach by such other party. The failure of any party hereto to take
any action by reason of such breach shall not deprive such party of the right to
take action at any time while such breach continues.

18. Section 409A. In the event that the Executive is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code (respectively,
“Section 409A” and the “Code”), payments under Section 9 of this Agreement shall
not commence (or be made, in the case of a lump sum payment) until six
(6) months following the Termination Date, or shall be otherwise modified, but
only to the minimum extent necessary to avoid the imposition of the additional
twenty percent (20%) tax imposed under Section 409A (and in the case of
installment payments, the first payment shall include all installment payments
required by this Agreement that otherwise would have been made during such six
(6) month period); provided, however, that any such modification shall preserve,
to the maximum extent possible in a Section 409A compliant manner, the original
intent of the parties to this Agreement. In addition, the parties hereby agree
that it is their intention that all payments or benefits provided under this
Agreement comply with Section 409A, and this Agreement shall be interpreted
accordingly. The Executive is advised to seek independent advice from his tax
advisor(s) with respect to the application of Section 409A to any payments or
benefits under this Agreement. Notwithstanding the foregoing, the Company does
not guarantee the tax treatment of any payments or benefits under this
Agreement, including without limitation under the Code or other federal, state
or local laws.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
undersigned duly authorized persons as of the day and year first stated above.

 

ATRICURE, INC. By:   /s/ Julie Piton Printed Name:  Julie Piton Title: VP/CFO

 

/s/ David J. Drachman

 

David J. Drachman

 

- 9 -